Herbert, J.,
dissenting. My dissent from the judgment in this case is based, not on the question of whether Section 161 of Bulletin 202 is a specific safety requirement within the meaning of Section 35 of Article II of the Constitution, but solely on the proposition that here the respondent, Industrial Commission, specifically found that the decedent’s fatal injuries were caused by violation of Section 161. Had the Industrial Commission stated that it could not find that the decedent’s fatal injuries were caused by the employer’s violation for the reason that it believed Section 161 not to be a specific safety requirement, I would fuliy concur with the judgment here, as it is apparent to *118me tliat the section is difficult of interpretation. I fully agree that the “recommendation” paragraph cannot be construed as a specific requirement and, in my opinion, should not be considered to be a part of Section 161, but merely supplementary thereto. However, I would allow the writ here solely because the Industrial Commission itself was able to interpret this section sufficiently to enable it to find that the employer violated it. In my opinion, that finding of fact precluded the commission from raising the question here which the majority of the court are determining.